Citation Nr: 1420983	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder disability, diagnosed as arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to August 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to service connection for a right shoulder disability and entitlement to service connection for an upper back disability, the Veteran limited his appeal on his VA Form 9 to entitlement to service connection for a right shoulder disability.  Thus, the Board concludes that the issue of entitlement to service connection for an upper back disability is not currently in appellate status.

In May 2013, the Veteran testified during a Videoconference Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

The Virtual VA paperless claims processing system contains the hearing transcript from the May 2013 Videoconference Board hearing, treatment records from the Chillicothe VA Medical Center (VAMC) dated from May 2011 to January 2013, treatment records from the Dayton VAMC dated from May 2011 to September 2012, and treatment records from the Columbus VAMC dated from May 2011 to January 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 



FINDING OF FACT

The Veteran's right shoulder disability, diagnosed as arthritis of the right shoulder, is shown as likely as not to be related to his military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for arthritis of the right shoulder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Shoulder Disability

The record demonstrates the presence of a diagnosed right shoulder disability; the Veteran was diagnosed with arthritis of the right shoulder at his January 2010 VA examination.  Also, x-rays confirmed hypertrophy of the acromioclavicular joint.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of in-service injuries to the right shoulder.  The Veteran's service treatment records documented an injury to his right shoulder in December 1979 due to his web gear, an injury in December 1979 after being pushed from behind, and an injury in March 1981 after a motor vehicle accident.  The Board finds the Veteran's reports to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

With regard to the final element, the Board again notes that a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (finding that continuity of symptomatology provides the necessary medical nexus element for service connection for a listed chronic disease).  In the Veteran's May 2013 Videoconference Board hearing, the Veteran testified that he has had pain, weakness, stiffness, and reduced motion in his right shoulder during and since active service.  The Veteran's statements regarding continuity of symptomology are competent and credible.  Furthermore, a September 2009 VA treatment record confirmed that the Veteran reported right shoulder pain that had been ongoing for years.  

Although the January 2010 VA examiner could not provide an opinion as to etiology without resorting to mere speculation, the Board notes that the examiner did not rule out the possibility that the Veteran's arthritis of the right shoulder was etiologically related to his active duty service.  In this regard, the examiner indicated that the Veteran demonstrated decreased range of motion in the right shoulder with physical evidence of a suprascapular nerve injury.  The examiner explained that a longstanding suprascapular nerve injury with resulting decreased range of motion due to muscle weakness with increased stress on bones of the shoulder could contribute to accelerated arthritis in the shoulder joint.  He further explained that if the nerve injury appeared to be longstanding, it is possible that it could be from the originally noted injuries in service.

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current right shoulder disability, diagnosed as arthritis, is related to service.  The Board finds that the Veteran's assertions regarding the onset and treatment of his right shoulder injury in service are credible, and are corroborated by his service treatment records.  Additionally, the Board finds that the Veteran's competent and credible assertions of continuity of symptomatology weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and his current arthritis of the right shoulder.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the benefit-of-the-doubt rule applies and service connection for arthritis of the right shoulder is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the right shoulder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


